Citation Nr: 0012265	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  92-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain and traumatic arthritis, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of a fracture of the left femur with 
shortening of the left lower extremity, anterior bowing, and 
varus deformity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from December 1981 to May 
1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 20 percent for lumbosacral strain with 
traumatic arthritis, and a rating greater than 10 percent for 
residuals of a fracture of the left femur.  

The case was previously before the Board in August 1994 and 
May 1998 when it was remanded for further evidentiary 
development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed. 

2.  Lumbosacral strain and traumatic arthritis is manifested 
by mechanical back pain, radiographic evidence of minimal 
degenerative changes at the L4-L5 level without significant 
evidence of disc height collapse, slight limitation of lumbar 
spine range of motion, occasional paraspinal muscle spasm, 
and significant exacerbation of pain, fatigability and 
weakness, resulting in increased functional impairment during 
flare-ups associated with increased activity.

3.  Residuals of a fracture of the left femur is manifested 
by shortening of the left lower extremity measuring no more 
than one and one half inches, anterior bowing, and varus 
deformity, and left hip pain and fatigability.



CONCLUSIONS OF LAW

1.  Lumbosacral strain and traumatic arthritis warrants a 
30 percent disability evaluation in accordance with the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59 and 4.71a, Codes 5003, 5010, 5292, and 5295 
(1999).  

2.  Residuals of a fracture of the left femur with shortening 
of the left lower extremity, anterior bowing, varus 
deformity, and left hip pain and fatigability warrants a 
30 percent disability evaluation in accordance with the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59 and 4.71a, Codes 5255, and 5275 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records revealed that the veteran sustained a 
spiral fracture of the left femur in July 1982.  Following 
treatment by traction and cast brace he was returned to duty 
with the cast in September 1982.  An x-ray report dated in 
November 1982 reflects that radiographic studies one month 
earlier had revealed excellent callus, fair alignment with 
only minimal varus, excellent anteroposterior alignment.  The 
x-rays conducted in November 1982 showed the callus was 
maturing, considered to indicate the veteran was ready to be 
out of plaster and begin progressive weight bearing.  In 
April 1983 the veteran developed mild back pain.  At that 
time it was determined that the veteran had pelvic tilt to 
the left and his left leg was 3 centimeters shorter than the 
right since his femur fracture.  He was fitted with a one 
inch shoe lift on the left side.  Progress notes dated in 
July 1984 indicate that tomograms had disclosed abnormal bony 
architecture.  Clinical records dated in September 1984 
reflect that old x-rays were reviewed and considered to show 
normal femur without evidence of pathological fracture.  It 
was also noted that a bone scan was compatible with healed 
fracture.  In October 1985 the veteran was doing better with 
a one inch shoe lift.  The report of his December 1986 
periodic physical examination reflects the history of 
fracture with good recovery.  At that time the veteran was 
wearing an orthopedic boot and noted minor back pain.  It was 
indicated that there were no complications and no sequelae. 

The veteran underwent physical examination for VA in July 
1987.  At that time the veteran had not been wearing a shoe 
lift since separation from service and noted increased pain 
in the right low back area.  Physical examination and x-rays 
showed healed oblique fracture of the left femur with slight 
mal-union, anterior bowing, varus deformity and a shortening 
of the left leg measured as one and a half inches.  Also 
noted was low back sprain from compensatory scoliosis due to 
pelvic tilt caused by the short left femur.  Range of motion 
in the lumbar spine was flexion 50 degrees, extension 
30 degrees, lateral flexion 40 degrees on each side, and 
bilateral rotation 35 degrees.  Service connection was 
granted by a rating action in August 1987 for healed fracture 
of the left femur with leg shortening, anterior bowing and 
varus deformity, and for low back sprain, secondary to the 
compensatory scoliosis, each evaluated as 10 percent 
disabling.  

On VA examination conducted in September 1988 the veteran 
complained of recurrent back pain.  Range of motion was 
flexion 90 degrees, extension 30 degrees, lateral flexion 
40 degrees, bilaterally, and rotation 35 degrees.  X-rays 
revealed mild narrowing of the L4-L5 disk space.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine with disc degeneration at the L4- L5 level, symptoms 
recurrent, moderate.  

VA outpatient treatment records dated in August 1989 to 
February 1998 reflect ongoing monitoring and treatment for 
chronic low back pain, greater on the right, with paraspinal 
spasms noted on multiple occasions.  In August 1993 the 
veteran reported increased incidents of popping out.  Also 
noted was right hip pain.  The veteran's treatment included 
physical therapy and TENS unit, and it was noted that he 
utilized a back support.

Similar range of motion was recorded on VA examination 
conducted in December 1989.  At that time it was the 
impression that there was no historical or physical evidence 
of a disk herniation.  X-rays revealed mild facet arthropathy 
of the right L4-L5 facet.  Several Schmorl's nodes were 
identified in the thoracic spine.  Pelvic tilt was evident on 
standing with visible and palpable muscle spasm in the right 
lower dorsal and right lumbar regions.  The evaluation for 
low back disability, characterized as lumbosacral strain 
secondary to compensatory scoliosis and traumatic arthritis, 
was increased to 20 percent in January 1990. 

VA outpatient treatment records dated in May 1990 reflect 
that the veteran sought surgery to reduce the length of his 
right leg, for relief of back pain, but was not considered a 
good candidate for the procedure.

On VA examination conducted in September 1990 the veteran 
complained of continued pain in the low back and popping out 
of place three to four times a day which was corrected by 
extending the right leg.  As far as the examiner could tell 
the veteran's pain was not very severe and there was no 
radiation into the legs.  On physical examination the veteran 
was able to walk very fast without apparent discomfort.  
Straight leg raising test was negative bilaterally when the 
veteran was reclining.  The one and a half inch shortening of 
the left leg continued.  In the standing position there was a 
definite pelvic tilt, the right side being higher, with more 
spasm than previously exhibited in the right paravertebral 
area of the lumbar region.  There was no apparent tenderness 
over the lumbar spine, the sacro-iliac joints or the sciatic 
notch area.  The veteran had forward flexion to 95 degrees.  
He could extend to 20 degrees, and bend laterally, 30 degrees 
to the right and 40 degrees to the left.  Rotation was to 35 
 degrees bilaterally. 

The impression was expressed as symptomatically no apparent 
great change over two years ago.  He still has no leg pain.  
I still find no historical or physical evidence that he has 
disc herniation.  The examiner also expressed his opinion 
that the veteran's back problems were secondary to his leg 
shortening on the left which was the cause of pelvic tilt.  
Lumbosacral spine x-rays revealed mild disk narrowing at L4-
L5 what was slightly narrowed since the previous examination.  

VA magnetic resonance imaging spectroscopy (MRI) of the 
lumbosacral dated in May 1991 reflected mild degenerative 
changes of the lumbosacral spine with no evidence of 
intervertebral disk herniation.  

Received in August 1991 was a private medical report bearing 
a date in December 1989 and signed by Myron G. Rosenbaum, 
M.D.  The statement reflects that x-rays conducted in 
November 1990 revealed short left lower extremity and 
degenerative changes in the lumbosacral spine consisting of 
bilateral sacro-iliac erosions and bridging.  

The veteran was hospitalized from November 1991 to December 
1991 for physical therapy and occupational therapy for relief 
of low back pain.  It was recorded that an MRI had revealed 
degenerative joint disease of the lumbosacral spine without 
evidence of herniated nucleus pulposus.  Some pain relief was 
achieved with transcutaneous electro-nerve stimulator (TENS).  
Range of motion was grossly intact.  

The veteran underwent evaluation by Dr. Rosenbaum in August 
1994.  The evaluation report reflects current findings of 
decreased range of flexion in the lumbosacral spine, moderate 
paraspinal spasticity, and moderate tenderness in multiple 
areas including the middle spine and hips.  Percussion of the 
spine also produced tenderness especially at the lumbar area.  
The current diagnoses included left leg length discrepancy, 
chronic low back pain from degenerative changes, and 
generalized osteoarthritis.  Current x-rays showed narrowing 
of the lower two disc spaces of the spine.  

On VA examination conducted in March 1995 the veteran 
reported increased pain in the hip and low back areas.  He 
noted low back pain nearly every day.  This was mostly on 
extension of the back after being in a stooped position and 
not on flexion.  He also complained of pain in the left hip 
area after prolonged sitting.  He utilized a TENS unit with 
some relief of back and hip pain.  In addition to a shoe lift 
he utilized a back brace and hip brace.  He was able to walk 
short distances without a limp, and was able to walk on toes 
and heels and tandem.  On examination of the left leg there 
was no visible swelling or deformity or angulation or false 
movement.  There was a one inch to one and one half inch 
shortening of the left leg, measured from the anterior 
superior iliac spine to the medial malleolus  The left hip 
showed normal flexion of 125 degrees and nearly normal 
abduction at 40 to 45 degrees.  These maneuvers were 
performed without pain.  Examination of the lumbosacral spine 
revealed no postural abnormalities or fixed deformities of 
the back.  The veteran complained of back pain on the mid-
lumbar level, mostly on the right side and there was some 
paraspinous spasm palpable on the right side of the rectus 
spiny muscles.  He had full flexion of the lumbosacral spine, 
but he showed objective signs of pain on straightening up 
into a standing position.  Extension was limited to 
30 degrees.  Lateral flexion was limited to 20 degrees and 
rotation to 30 degrees. 

X-rays of the lumbar spine conducted in March 1995 disclosed 
a mild component of levorotoscoliosis.  Mild degenerative 
disease was identified in the lumbar spine with slight 
progression since the previous examination in September 1990.  
Slight end-plate irregularity was also identified at the L3-
L4 and L4-L5 levels.  This was slightly more prominent than 
on previous study.  Intervertebral disc space narrowing was 
identified at the L4-L5 level.  There was no evidence of 
spondylolysis or spondylolisthesis.  Paravertebral soft 
tissues appeared unremarkable, and the sacro-iliac joints 
were normal as well.  The impression was degenerative disc 
disease within the lumbar spine with minimal progression 
since the previous examination, otherwise unremarkable study.  
March 1995 x-rays of the left femur showed a well healed 
fracture of the mid diaphysis of the left femur, seen on 
previous examination dated in April 1991.  Alignment was 
unchanged.  The visualized portion of the leg and hip 
appeared unremarkable.  There was no degenerative change 
identified.  Left hip x-rays conducted at the same time were 
unremarkable.  The joint space was well maintained without 
evidence of bony erosions of destruction.  No interarticular 
free bodies were seen and the soft tissues were normal.

In an addendum to the March 1995 examination report the 
examiner indicated an impression which included status post 
spiral fracture of the left femur with 2.5 centimeters 
shortening of the left leg, requiring a shoe lift.  In the 
opinion of the examiner the complaint of pain in the region 
of the left hip and femur was justified, despite the absence 
of demonstrable arthritis in the hip joint.  Also noted was 
degenerative joint disease of the lumbosacral spine with 
narrowing of the disc space at the L4-L5 level, and worsening 
radiologic appearance, moderately disabling pain requiring a 
back brace and TENS unit.  

VA outpatient treatment records dated in June 1995 to July 
1995 reflect an acute exacerbation of back pain with 
increased paraspinal spasticity, and range of motion limited 
in all planes, primarily flexion and extension.  

The report of his April 1997 VA examination reflects the 
veteran's complaints of difficulty negotiating stairs and 
substantial burning pain along the distal medial femur.  
Objective examination disclosed no significant swelling.  The 
left leg measured 3 centimeters shorter than the right.  X-
rays revealed shortening of the left femur with a healed 
fracture.  The pertinent diagnosis was malunion of the left 
femur with shortening.  The examiner commented that the 
veteran had left knee pain related to his service-connected 
femur fracture.  The symptoms however, were considered out of 
proportion to the physical findings.  By a rating action in 
June 1997 service connection was granted for traumatic 
arthritis of the left knee considered secondary to the 
service-connected left femur shortening.  

On VA orthopedic examination conducted in March 1999 it was 
recorded that symptoms referable to the left hip and left 
knee were related to leg length discrepancy and the change of 
force across the joint.  The veteran complained of left hip 
pain, primarily only when his left shoe lift was not worn.  
The veteran denied weakness, stiffness, swelling, induration, 
erythema, giving way, instability, locking, dislocation, 
subluxation or constitutional symptoms to either joint.  He 
noted that he had given up virtually all recreational 
activities, except minimal walking.  He was currently 
utilizing a one inch left shoe lift.  Physical examination of 
the left hip failed to demonstrate any significant 
abnormalities.  Range of motion measured flexion of 
125 degrees, active/130 degrees, passive; abduction, 
45 degrees active and passive; adduction 30 degrees 
active/35 degrees passive; internal rotation, 25 degrees 
active and passive; and external rotation, 40 degrees active 
and passive.  X-rays revealed no significant bony 
abnormalities of the left hip.  With regard to diagnosis the 
examiner recorded that no pathology diagnosis of the left hip 
is identifiable by physical examination or radiographic 
findings.  The examiner commented that the presence of left 
hip symptoms only when the shoe lift is not worn is difficult 
to interpret.  

An additional VA examination of the spine was conducted in 
March 1999.  On review of the medical record the examiner 
noted the veteran had a history of low back pain dating from 
the time of the healed fracture with all examiners accepting 
that there are mechanical forces brought about by the 
residual leg length discrepancy contributory to the pain.  
Current symptoms included right paraspinous pain, especially 
increased when the veteran was wearing the shoe lift.  He 
also complained of fatigability and loss of endurance due to 
back pain.  The veteran denied weakness, stiffness, swelling, 
induration, erythema, heat, or constitutional symptoms.  He 
utilized a lumbosacral orthosis, and frequently utilized a 
TENS unit as well.  He complained of flare-ups in the lower 
back, usually associated with awakening in the morning.  The 
pain was decreased by "popping" of the lower lumbar spinal 
segments, suggesting various techniques which he had learned 
to accomplish facet mobilization.  He described flare-ups 
manifested by a 100 percent increase in pain and functional 
impairment or limitation of activities during the 
exacerbation.  

On physical examination the veteran had pelvic obliquity 
which was present due to the leg length discrepancy with the 
veteran standing without the shoe lift, and virtually 
obliterated when the veteran was standing with the shoe lift 
in place.  The veteran exhibited no evidence of tenderness, 
weakness, stiffness, swelling, induration, erythema, heat, or 
painful motion or fatigability of motion with reference to 
the lumbar spine.  Neurologic examination showed normal deep 
tendon reflexes, motor strength of 5/5 in all groups.  The 
veteran's gait was normal when the shoe lift was worn.  There 
was no evidence of postural abnormalities, or fixed 
scoliosis, when the spine was examined with the shoe lift in 
place and no decompensation of the occiput over the sacral 
midline.  A compensatory scoliosis was observed when the 
veteran was examined standing without the shoe lift.  When 
the veteran flexed forward at the lumbar spine, there was no 
evidence of rotation of the spinous processes and no lumbar 
humps or rib humps were present.  Lumbar range of motion was 
described as forward flexion, 60 degrees active/ 65 degrees 
passive; extension, 40 degrees active/ 45 degrees passive; 
right tilt, 25 degrees active/ 35 degrees passive; left tilt 
30 degrees active/35 degrees passive; and bilateral rotation 
30 degrees active/ 40 degrees passive.  Lumbar spine x-rays 
demonstrated minimal changes of the L4/5 disk space without 
significant evidence of disclosed height collapse, with no 
evidence of spondylolysis or spondylolisthesis.  The spinous 
processes of the lumbar vertebral bodies were neutral in 
rotation with the veteran supine, considered to be further 
confirmation that there was no structural scoliosis deformity 
as a result of the leg length discrepancy.  The diagnosis was 
mechanical back pain associated with leg length discrepancy, 
no structural scoliosis identified, minimal degenerative 
changes of the L4/5 disc space without significant loss of 
vertebral body height; no evidence to support a diagnosis of 
radiculopathy, spondylolysis, or spondylolisthesis.  In 
addition, the examiner responded to specific questions raised 
in the Board's May 1998 remand as noted below.  

A. Could the veteran's pain significantly 
limit functional ability of the low back 
or the left hip during flare-ups?

Answer; Yes, due to the significant 
nature of exacerbation of pain symptoms.

B. Could the veteran's pain significantly 
limit functional ability when the low 
back or the left hip are used repeatedly 
over a period of time?

Answer: Yes, based on subjective 
worsening of pain and the propensity for 
increase in structural forces across the 
lumbar spine and the hip joint associated 
with the leg length discrepancy in times 
of increased activity.  

C. Portrayed in terms of degrees of 
additional range of motion loss, what is 
the loss of functional ability in the low 
back due to pain during use of during 
flare-ups?

Answer: There is no significant motion 
loss measurable to the lumbar spine over 
the duration of these symptoms which date 
from 1982.  Therefore, I do not 
anticipate any significant motion loss to 
be present associated with these pain 
exacerbations.  

D. Portrayed in terms of degrees of 
additional range of motion loss if 
feasible, what is the loss of functional 
ability of the left hip due to pain or on 
use or during flare-ups?  

Answer; there is no significant loss of 
range of motion detected in the left hip, 
even though symptoms date from 1982.  
Therefore, I do not anticipate any 
additional range of motion loss since 
none is present as a baseline.  

E. Without limiting the inquiry to 
muscles or nerves, does the veteran's low 
back exhibit weakened movement, excess 
fatigability, or incoordination?  

Answer: This patient has dynamic, non 
fixed scoliosis due to leg length 
discrepancy when the lift is not worn on 
the left shoe.  There is no residual or 
fixed scoliosis present on the spinal 
examination or when the examination is 
done standing with the lift in place.  I 
anticipate a perceived weakness of 
movement and increased fatigability but 
not incoordination due to the overlay of 
the mechanical back pain which was 
initiated and enhanced due to the leg 
length discrepancy.  

F. Without limiting the inquiry to 
muscles or nerves, does the veteran's 
left hip exhibit weakened movement, 
excess fatigability or incoordination?

Answer: No evidence of left hip weakness, 
no loss of motion, no increased 
fatigability or incoordination is seen on 
examination, nor would it be anticipated.  
The veteran's left hip pain apparently is 
related to the presence or absence of the 
lift, but is encounter (Sic) intuitive in 
contradistinction to the knee. 

G.  Portrayed in terms of degrees of 
additional range of motion loss, what is 
the degree of weakened movement, excess 
fatigability or incoordination exhibited 
in the veteran's low back?

Answer: No range of motion loss is 
anticipated from the lumbar spine.  The 
primary lumbar symptom is pain and 
fatigability, which are temporary 
exacerbations of pain and are reported to 
be approximately 100 percent as 
subjectively reported by the patient.  
There are no structural changes seen and 
no evidence of residual motion loss has 
been noted over the duration since the 
leg length discrepancy was incurred in 
1982.  

H.  Portrayed in terms of degrees of 
additional range of motion loss if 
feasible, what is the degree of weakened 
movement, excess fatigability or 
incoordination exhibited in the veteran's 
left hip?

Answer: No range of motion loss of the 
left hip is anticipated due to the fact 
that the symptoms are primarily related 
to pain in association with wear of the 
shoe lift.  The patient has had no 
evidence of range of motion loss in the 
interim since the leg length discrepancy 
developed.  I would anticipate 50 percent 
exacerbation in symptoms and a subsequent 
50 percent increase in fatigability as a 
result of pain.  There are no structural 
changes seen on physical examination or 
radiographic examination.  

I.  What constitutes a normal range of 
motion of the low back?

Answer: The American Medical Association 
document entitled Guides to the 
Evaluation of Permanent Impairment, 
fourth edition, indicates ranges of 
motion thought to be normal for the hip 
as follows: hip flexion, normal is 
greater than 100 degrees; extension, 
greater than 0 degrees (that is, fixed 
flexion); abduction, greater than 
25 degrees; adduction, greater than 
15 degrees; internal rotation, greater 
than 20 degrees; external rotation 
greater than 30 degrees.  All the 
patient's measured ranges fall within the 
normal range, according to the document 
quoted.  


Legal Analysis

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  38 C.F.R. § 4.3 requires VA to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.  Where the regulations provide no 
specific rating for a disorder, it is permissible to rate 
under a closely related disease in which the functions 
affected, anatomical localizations and symptomatology are 
closely analogous. 38 C.F.R. § 4.20.  


Lumbosacral Strain with Traumatic Arthritis.

The veteran's lumbosacral strain with degenerative arthritis 
is currently evaluated under the provisions of Diagnostic 
Code 5295 pertaining to lumbosacral strain.  Where there are 
slight subjective symptoms only a noncompensable evaluation 
is assigned under Code 5295.  With characteristic pain on 
motion the rating is 10 percent.  Muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position warrant a 20 percent rating.  The criteria 
for a 40 percent evaluation are severe symptoms, with listing 
of the whole spine to the opposite side, positive Goldwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Lumbosacral strain and traumatic arthritis is manifested by 
mechanical back pain, radiographic evidence of minimal 
degenerative changes at the L4-L5 level without significant 
evidence of disc height collapse, slight limitation of lumbar 
spine range of motion, occasional paraspinal muscle spasm, 
and significant exacerbation of pain, fatigability and 
weakness, resulting in increased functional impairment during 
flare-ups associated with increased activity.

On application of the schedular criteria to the facts of this 
case it is noted that although the medical evidence reflects 
osteo-arthritic changes, and narrowing of lumbar spine joint 
space related to the service-connected disability, the 
remaining criteria for a 40 percent evaluation, the next 
higher level of rating are not presented by the record.  
Nevertheless, a veteran need not meet each and every one of 
the listed rating criteria to qualify for an increased 
rating; only findings sufficiently characteristic of the 
degree of functional impairment must be shown. 38 C.F.R. 
§ 4.21.  In this instance it is determined that when doubt 
regarding the severity of disability is resolved in the 
veteran's favor, as required under 38 C.F.R. § 4.3, with full 
consideration of the evidence of impairment related to pain, 
fatigability and weakness, as required under 38 C.F.R. 
§ 4.40, and 4.45, the level of disability reflected by the 
medical evidence most nearly approximates that which is 
contemplated by the criteria for a 40 percent evaluation 
under Code 5295.  

In view of the evidence of traumatic arthritis the provisions 
of Diagnostic Codes 5003 and 5010, are also for discussion.  
Under Code 5010, traumatic arthritis is rated by analogy to 
degenerative arthritis.  Code 5003 provides that degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Limitation of motion of the lumbar spine is evaluated under 
the provisions of Diagnostic Code 5292.  Where there is 
slight limitation of motion, the rating is 10 percent.  A 
20 percent evaluation is provided for moderate limitation of 
motion.  Where limitation of motion is severe a 40 percent 
rating is for assignment. 

The evidence in this case reflects mild arthritic changes and 
slight limitation of motion as would warrant a 10 percent 
evaluation under Codes 5010, 5003, and 5292.  However, the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice, or more, for the same 
symptomatology; which would result in overcompensation for 
the actual impairment of earning capacity.  Brady v. Brown, 4 
Vet.App. 203, 206 (1993).  The evaluation of the same 
manifestation under multiple diagnoses is not contemplated by 
the regulatory provisions, which state that such "pyramiding" 
is to be avoided.  38 C.F.R. § 4.14 (1994).  The critical 
element for evaluation under multiple codes is that none of 
the symptomatology of one condition is duplicative of, or 
overlapping with the symptomatology of the other condition. 
Esteban v. Brown, 6 Vet.App. 259 (1994).  In this case 
functional impairment attributable to arthritis is adequately 
reflected in the newly assigned 40 percent rating for 
lumbosacral disability under Code 5295.  Thus no additional 
evaluation is permissible on that basis.  

A rating in excess of 40 percent for spinal disability may be 
assigned based on evidence of residuals of vertebral 
fracture, or complete bony fixation (ankylosis) which are 
rated under Diagnostic Codes 5285, and 5286, respectively.  
Inasmuch as the conditions noted are not reflected in the 
medical evidence by no higher evaluation is warranted under 
those Codes.  A 60 percent evaluation is also for assignment 
where there is evidence of pronounced intervertebral disc 
syndrome.  Under the provisions of Diagnostic Code 5293 a 
rating of 60 percent is assigned where the evidence shows 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of deseased disc, with little intermittent relief.  
Although the March 1995 examination report reflects 
intervertebral disc space narrowing at the L4-L5, assessed as 
degenerative disc disease, the medical file consistently 
reflects negative findings with regard to disc herniation.  
On current VA examination in March 1999 no significant 
evidence of disc height collapse was disclosed on x-rays and 
the examiner recorded that no evidence was found to support a 
diagnosis of radiculopathy.  In view of the foregoing the 
record provides no evidentiary basis for a rating higher than 
40 percent under any applicable criteria.



Residuals of Fracture of the Left Femur

Disability attributable to residuals of left femur fracture 
is currently evaluated under the provisions of Diagnostic 
Code 5275 pertaining to the shortening of bones of the lower 
extremity.  Shortening of 4 inches (10.2 cms ) warrants a 60 
percent rating as well as special monthly compensation.  A 
50 percent rating and special monthly compensation are for 
assignment where there is evidence of 3 1/2 to 4 inches (8.9 
cms. to 10.2 cms.) shortening.  A rating of 40 percent 
requires a showing of 3 to 3 1/2 inches (7.6 cms. to 8.9 
cms.) shortening.  2 and 1/2 to 3 inches (6.4 cms. to 7.6 
cms.) shortening is rated as 30 percent disabling, and 
20 percent is for assignment where the evidence shows 2 to 2 
1/2 inches (5.1 cms. to 6.4 cms.) of shortening.  A 
10 percent rating requires evidence of 1 1/4 to 2 inches (3.2 
cms. to 5.1 cms.) shortening.  A Note under Code 5275 
provides that measurement of both lower extremities should be 
from anterior superior spine of the ilium to the internal 
malleolus of the tibia.  It is further noted that ratings 
under Code 5275 are not to be combined with other ratings for 
fracture or faulty union in the same extremity.  
Leg length discrepancy reflected by the record is variously 
described as measuring 2.5 centimeters to one and one half 
inches.  In accordance with the applicable criteria set forth 
above, the leg length discrepancy reflected by the record 
does not warrant a rating in excess of the currently assigned 
10 percent.  

Also for consideration are the provisions of Diagnostic Code 
5255 pertaining to impairment of the femur.  Malunion of the 
femur with slight knee or hip disability is rated as 
10 percent disabling.  A 20 percent evaluation is assigned 
for malunion with knee or hip disability that is moderate, 
and marked knee or hip disability warrants a 30 percent 
rating.  

On current VA examination left knee and hip pain were 
attributed to leg length discrepancy.  Symptoms referable to 
the left knee are separately evaluated and are not at issue 
in this appeal.  With regard to the left hip the record 
reflects that clinical examination failed to revealed any 
significant abnormalities.  Range of motion was considered to 
be within normal limits.  However, in response to questions 
posed by the Board's remand the VA examiner opined that he 
would "anticipate 50 percent exacerbation in symptoms and a 
50 percent increase in fatigability as a result of pain."  
Resolving doubt with regard to the level of disability in the 
veteran's favor, with full consideration given to the 
evidence of impairment related to pain, and fatigability, as 
required under 38 C.F.R. § 4.40, and 4.45, it is determined 
that the medical evidence most nearly approximates the 
criteria of hip disability which is not more than moderate in 
degree.  Accordingly, in addition to the 10 percent rating 
for leg length discrepancy, an additional 20 percent 
evaluation is warranted for residuals of left femur fracture.  
Therefore, a rating of 30 percent is applicable for the 
veteran's service-connected residuals of fracture of the left 
femur.  

Further review of the provisions of Diagnostic Code 5255 
shows that an 80 percent rating is assigned where the 
evidence shows fracture of the shaft or anatomical neck of 
the femur with nonunion, with loose motion (spiral or oblique 
fracture).  A 60 percent evaluation is for assignment under 
Code 5255 where there is evidence of nonunion, without loose 
motion, weightbearing preserved with the aid of a brace, or 
where there is fracture of the surgical neck of the femur 
with false joint.  In the absence of evidence of fracture of 
the shaft or anatomical neck or nonunion of the femur the 
requisite criteria for a 60 percent or 80 percent rating 
under Code 5255 are not met.  

Inasmuch as the veteran has full range of motion in the left 
hip no additional rating is warranted under Diagnostic Codes 
5250 to 5253 pertaining to hip ankylosis and limitation of 
motion.  Similarly the record does not reflect flail joint at 
the hip as would warrant an 80 percent rating under 
Diagnostic Code 5254.  

As previously noted full consideration has been given to the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  Inasmuch as the medical evidence does not 
reflect the presence of more severe symptomatology such as 
would warrant a higher evaluation under any applicable 
schedular criteria, a rating in excess of 30 percent for 
residuals of left femur fracture is not warranted. 



ORDER

A 30  percent evaluation is granted for lumbosacral strain 
with traumatic arthritis, subject to the law and regulations 
governing the award of monetary benefits.

A 30  percent evaluation is granted for residuals of a 
fracture of the left femur with shortening of the left lower 
extremity, anterior bowing, and varus deformity, and left hip 
pain and fatigability, subject to the law and regulations 
governing the award of monetary benefits.





		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

